DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections

Claim 6 is objected to because of the following informalities:  the limitation “NSGAII (non-dominated sorting evolutionary algorithm II) is lacking an antecedent basis, namely ‘a’, to bring it in line with the other algorithms listed in the claim.   Appropriate correction is required.
Claim 20 is objected to because of the following informalities:  the steps identified by roman numerals are missing a conjunction. In light of the similar scope of Claim 1, examiner interpreted the claim to be inclusive, and thus the claim should be amended such that the claim reads “(iii) determining a QoS (Quality of Service) level based on the predicted satisfaction level; and (iv) …”.  Appropriate correction is required.

Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 1-5, 11-14 and 19-21 are rejected under 35 U.S.C. 103 as being unpatentable over Uzunalioglu (US 20140122594 A1), hereafter U1, in view of Sanjabi (US 20180143858 A1), hereafter S1.
Regarding Claim 1, U1 discloses the below limitation:	(a) establishing a model to quantize user satisfaction into a number of discrete QoS (Quality of Service) levels (U1 Fig 2 ML models 200A and 200B; see also Par 26-27 wherein models are described in context of QoE metric analysis); and	(i) identifying a context of the user request (Fig 2 inputs to block 200A ML models (e.g. QoE metrics / user satisfaction metrics));	(ii) determining a predicted satisfaction level based on said identified context, using a surrogate machine learning process (Fig 2 block 200A statistical analysis and machine learning models; Par 23-24 discloses using a machine learning algorithm that takes QoE metrics as input to compute application satisfaction scores);	(iii) determining a QoS level based on the predicted satisfaction level (Fig 2 block 204 customer experience score; Par 21 processing platform 102 can identify linkages between user satisfaction and Quality of Experience (QoE) metrics); and
U1 does not disclose the below limitation:	(b) responding to a user request for network resources, by:	(iv) satisfying the user request by allocating network resources based on said determined QoS level.
In the same field of endeavor of managing quality of service requirements in a wireless network, S1 does disclose the below limitation:	(b) responding to a user request for network resources (S1 Fig 15 block 1502 receive execution information), by:	(i) identifying a context of the user request (Fig 15 block 1504 resource requirement analysis);	(iv) satisfying the user request by allocating network resources based on said determined QoS level (Fig 15 block 1508 adjust resource allocation).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, to modify the teaching of U1 to include receiving a request for resource adjustment, analyzing resource requirements, and adjusting resource allocation in response to the request as taught by S1.  The suggestion/motivation to do so would have been to dynamically adjust resource allocation in response to a detected failure to meet QoS requirements. Therefore, it would have been obvious to combine U1 and S1 to obtain the invention, as specified in the instant claim.
Regarding Claim 2, U1 and S1 disclose the limitations of Claim 1.
U1 further discloses the below limitation:	(v) capturing user satisfaction feedback (U1 Par 34-35 disclose using direct measurements/real world customer satisfaction for predictive modeling; Par 58 subscriber satisfaction surveys results are used as QoE data); and	(vi) using said user satisfaction feedback to adjust the surrogate machine learning process (Par 36 discloses using customer satisfaction to target improvements (i.e. to the ML process)).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, to modify the aforementioned method of managing wireless network resources to include capturing user feedback and using that feedback as an input for the machine learning process as taught by U1.  The suggestion/motivation to do so would have been to use direct user feedback as a dataset to train the machine learning algorithm to better predict user satisfaction. Therefore, it would have been obvious to combine U1 and S1 to obtain the invention, as specified in the instant claim.
Regarding Claim 3, U1 and S1 disclose the limitations of Claim 1.
U1 further discloses the below limitation:	wherein QoS comprises at least one metric selected from the group consisting of: data rate, reliability, latency and jitter (U1 Par 53-54 data throughput (e.g. data rate), packet delay (e.g. latency), packet delay and loss (e.g. reliability)).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, to modify the aforementioned method of managing wireless network resources to use QoS metrics such as data rate, latency and reliability as taught by U1.  The suggestion/motivation to do so would have been to provide accurate QoS determinations based on a variety of metrics that identify network performance. Examiner notes that metrics of this type are commonly used for QoS determination, and do not significantly contribute to the novelty of the invention. Therefore, it would have been obvious to combine U1 and S1 to obtain the invention, as specified in the instant claim.
Regarding Claim 4, U1 and S1 disclose the limitations of Claim 1.
U1 further discloses the below limitation:	wherein the context comprises one or more variables which contribute to or shape user satisfaction (U1 Par 54-58 QoE data consists of a variety of variables such as reliability, latency, and direct surveys of customer surveys).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, to modify the aforementioned method of managing wireless network resources to include context information on network performance such as reliability, latency and customer surveys to determine user satisfaction as taught by U1.  The suggestion/motivation to do so would have been to include variables that contribute to user satisfaction, such as reliability and latency. Examiner notes that a variable that contributes to user satisfaction can be broadly interpreted under broadest reasonable interpretation, and does not significantly contribute to the novelty of the invention. Almost any QoS metric could be read to contribute to/shape user satisfaction. Therefore, it would have been obvious to combine U1 and S1 to obtain the invention, as specified in the instant claim.
Regarding Claim 5, U1 and S1 disclose the limitations of Claim 1.
U1 further discloses the below limitation:	wherein the context comprises one or more of the parameters:	time, day, location, speed, activity, service request arrival, application choice, application service choice, request rate demand, given rate, and ∆ (the difference between desired quality of service level and offered quality service level) (U1 Par 54-58 wherein QoE data (e.g. context) includes user throughput, subscriber data including location and usage, site info, and performance and subscriber satisfaction survey results (which likely capture ∆)).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, to modify the aforementioned method of managing wireless network resources to include QoS parameters that capture the context, such as throughput, user location, site info and performance, as taught by U1.  The suggestion/motivation to do so would have been to provide a detailed context via a large number of parameters for the purpose of more accurately understanding network conditions. A more accurate context allows the network manager to better predict QoS and user satisfaction. Therefore, it would have been obvious to combine U1 and S1 to obtain the invention, as specified in the instant claim.
Regarding Claim 11, U1 and S1 disclose the limitations of Claim 1.
U1 further discloses the below limitation:	wherein the context comprises activity, and activity is predicted using machine learning from data collected using user sensors (U1 Par 34 predictive model calculates an estimated customer satisfaction (with satisfaction being interpreted under BRI as an action)).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, to modify the aforementioned method of managing wireless network resources to include using the ML model to predict an action (e.g. such as user satisfaction) as taught by U1.  The suggestion/motivation to do so would have been to predict actions so that the network can assign resources to support this action prior to the action actually occurring. For example, a predicted “dissatisfied user” action could be responded by assigning more resources. Therefore, it would have been obvious to combine U1 and S1 to obtain the invention, as specified in the instant claim.
Regarding Claim 12, U1 and S1 disclose the limitations of Claim 1.
U1 further discloses the below limitation:	wherein determining a predicted satisfaction level based on said context further comprises generating a synthetic dataset which provides the predicted satisfaction level for a given set of context values (U1 Par 27 ML model 200A generates a set of outputs 202 based on key QoE metrics (e.g. context), and then provides output 202 to ML model 200B which generates a customer experience score per customer).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, to modify the aforementioned method of managing wireless network resources to include generating a dataset and then using that dataset to train an ML model as taught by U1. The suggestion/motivation to do so would have been to develop a more accurate ML model by using a dataset based on actual QoS metrics and user satisfaction. Datasets are commonly used in the art to train ML models, and the dataset described here is of the type that would be used to train an ML model. Therefore, it would have been obvious to combine U1 and S1 to obtain the invention, as specified in the instant claim.
Regarding Claim 13, U1 and S1 disclose the limitations of Claim 1.
U1 further discloses the below limitation:	wherein determining a predicted satisfaction level based on said context further comprises generating a dataset which provides the predicted satisfaction level for a given set of context values (U1 Par 34 direct measurements of customer satisfaction are used to build a predictive model that can estimate customer satisfaction score for all customers).
U1 does not disclose the below limitation:	
In the same field of endeavor of managing quality of service requirements in a wireless network, S1 does disclose the below limitation:	
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, to modify the aforementioned method of managing wireless network resources to include generating a dataset and then using that dataset to train an ML model as taught by U1. The suggestion/motivation to do so would have been to develop a more accurate ML model by using a dataset based on actual QoS metrics and user satisfaction. Datasets are commonly used in the art to train ML models, and the dataset described here is of the type that would be used to train an ML model. Therefore, it would have been obvious to combine U1 and S1 to obtain the invention, as specified in the instant claim.
Regarding Claim 14, U1 and S1 disclose the limitations of Claim 13.
U1 further discloses the below limitation:	wherein generating a dataset to provide the predicted satisfaction level for a given set of context values further comprises:	(a) acquiring context data (U1 Par 47 discloses survey questions asked of the subscriber);	(b) associating the acquired context data with user satisfaction values (Par 47 survey results may correlate with QoE metrics and are inherently associated with satisfaction values); and	(c) measuring the correlation between the user satisfaction values and the service being used by the user (Par 47 correlation study is done periodically over a large number of subscribers to determine customer experience (CX) score).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, to modify the aforementioned method of managing wireless network resources to include obtaining user satisfaction values (for example from a user satisfaction survey) and relying on this information to determine a correlation between satisfaction and the service, for example in the form of a customer experience score, as taught by U1.  The suggestion/motivation to do so would have been to discover an association between user satisfaction and services being used in order to better understand efficient resource allocation on a per-service basis. Therefore, it would have been obvious to combine U1 and S1 to obtain the invention, as specified in the instant claim.
Regarding Claim 19, U1 and S1 disclose the limitations of Claim 1.
U1 further discloses the below limitation:	(a) a wireless base station (U1 Fig 1 base stations 106);	(b) a user device operable to communicate with said wireless base station (Fig 1 Devices 105); and	(c) a wireless network for receiving user communications via said wireless base station (Fig 1 Networks 108, 110 and/or 112);	wherein said wireless base station is operable to affect the method of claim 1 (see above).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, to modify the aforementioned method of managing wireless network resources to include a base station that communicates with a user device via a wireless network as taught by U1.  The suggestion/motivation to do so would have been to perform the invention on a system commonly used in the real world. A base station connected to a user device via a wireless network is common in the art, and does not significantly contribute to the novelty of the invention. Therefore, it would have been obvious to combine U1 and S1 to obtain the invention, as specified in the instant claim.
Regarding Claim 20, U1 discloses the below limitation:	(a) a wireless base station (U1 Fig 1 base stations 106);	(b) a user device operable to communicate with said wireless base station (Fig 1 Devices 105); and	(c) a wireless network for receiving user communications via said wireless base station (Fig 1 Networks 108, 110 and/or 112),	wherein said wireless network includes an intelligent, big data driven layer (Fig 1 user satisfaction processing platform 102),	(i) identifying a context of the user request (Fig 2 inputs to block 200A ML models (e.g. QoE metrics / user satisfaction metrics));	(ii) determining a predicted satisfaction level based on said identified context, using a surrogate machine learning process (Fig 2 block 200A statistical analysis and machine learning models; Par 23-24 discloses using a machine learning algorithm that takes QoE metrics as input to compute application satisfaction scores);	(iii) determining a QoS (Quality of Service) level based on the predicted satisfaction level (Fig 2 block 204 customer experience score; Par 21 processing platform 102 can identify linkages between user satisfaction and Quality of Experience (QoE) metrics);
U1 does not disclose the below limitation:	operable to respond to a request for network resources from said user device, by:	(iv) satisfying the user request by allocating network resources based on said determined QoS level.
In the same field of endeavor of managing quality of service requirements in a wireless network, S1 does disclose the below limitation:	operable to respond to a request for network resources from said user device (S1 Fig 15 block 1502 receive execution information), by:	(i) identifying a context of the user request (Fig 15 block 1504 resource requirement analysis);	(iv) satisfying the user request by allocating network resources based on said determined QoS level (Fig 15 block 1508 adjust resource allocation).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, to modify the teaching of U1 to include receiving a request for resource adjustment, analyzing resource requirements, and adjusting resource allocation in response to the request as taught by S1.  The suggestion/motivation to do so would have been to dynamically adjust resource allocation in response to a detected failure to meet QoS requirements. Therefore, it would have been obvious to combine U1 and S1 to obtain the invention, as specified in the instant claim.
Regarding Claim 21, U1 and S1 disclose the limitations of Claim 20.
U1 further discloses the below limitation:	(v) capture user satisfaction feedback (U1 Par 34-35 disclose using direct measurements/real world customer satisfaction for predictive modeling; Par 58 subscriber satisfaction surveys results are used as QoE data); and	(vi) use said captured user satisfaction feedback to adjust the surrogate machine learning process (Par 36 discloses using customer satisfaction to target improvements (i.e. to the ML process)).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, to modify the aforementioned system for managing wireless network resources to include capturing user feedback and using that feedback as an input for the machine learning process as taught by U1.  The suggestion/motivation to do so would have been to use direct user feedback as a dataset to train the machine learning algorithm to better predict user satisfaction. Therefore, it would have been obvious to combine U1 and S1 to obtain the invention, as specified in the instant claim.

Claim(s) 6 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over U1 in view of S1 and further in view of Navarro (US 20190280530 A1), hereafter N1.
Regarding Claim 6, U1 and S1 disclose the limitations of Claim 4.
U1 and S1 do not disclose the below limitation:	wherein the surrogate optimization is done using an algorithm selected from the group consisting of:	NSGAII (non-dominated sorting evolutionary algorithm II),
In the same field of endeavor of network resource allocation, N1 does disclose the below limitation:	wherein the surrogate optimization is done using an algorithm selected from the group consisting of:	NSGAII (non-dominated sorting evolutionary algorithm II) (N1 Par 58 discloses performing transmission configuration optimizations using, for example, NSGAII and SPEA),
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, to modify the aforementioned method of managing wireless network resources to include usage of NSGA II, for example, to optimize allocation of network resources as taught by N1.  The suggestion/motivation to do so would have been to rely on machine learning to dynamically calculate the most efficient assignment of resource allocation. NSGA II is a type of algorithm used for this purpose, as seen in reference N1, for example. Therefore, it would have been obvious to combine U1, S1 and N1 to obtain the invention, as specified in the instant claim.
Regarding Claim 18, U1 and S1 disclose the limitations of Claim 1.
U1 and S1 do not disclose the below limitation:	wherein allocating network resources further comprises allocating network resources as a Pareto-based multi-objective solution.
In the same field of endeavor of network resource allocation, N1 does disclose the below limitation:	wherein allocating network resources further comprises allocating network resources as a Pareto-based multi-objective solution (N1 Par 58 discloses applying pareto-based algorithms to optimize transmission configurations).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, to modify the aforementioned method of managing wireless network resources to include allocation network resources according to a Pareto-based multi-objective solution as taught by N1.  The suggestion/motivation to do so would have been to use a Pareto-based algorithm to assign network resources in order to allow for dynamic reallocation of network resources based on machine learning. Therefore, it would have been obvious to combine U1, S1 and N1 to obtain the invention, as specified in the instant claim.

Claim(s) 9-10 are rejected under 35 U.S.C. 103 as being unpatentable over U1 in view of S1 and further in view of Ligata (US 20190312791 A1), hereafter L1.
Regarding Claim 9, U1 and S1 disclose the limitations of Claim 3.
U1 and S1 do not disclose the below limitation:	wherein the context parameters are organized into a tree structure.
In the same field of endeavor of applying ML techniques to QoS analysis, L1 does disclose the below limitation:	wherein the context parameters are organized into a tree structure (L1 Par 21 discloses a decision tree adapted for classifying QoE metrics (e.g. a user context)).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, to modify the aforementioned method of managing wireless network resources to include organizing context parameters into a tree as taught by L1.  The suggestion/motivation to do so would have been to facilitate usage of context by an ML model. An ML model may be programmed to more easily categorize and parse information stored in a tree structure. Therefore, it would have been obvious to combine U1, S1 and L1 to obtain the invention, as specified in the instant claim.
Regarding Claim 10, U1 and S1 disclose the limitations of Claim 3.
U1 and S1 do not disclose the below limitation:	wherein the context parameters are organized into multiple tree structures, each of said multiple tree structures being directed to a set of users with similar behavioral patterns or personas.
In the same field of endeavor of applying ML techniques to QoS analysis, L1 does disclose the below limitation:	wherein the context parameters are organized into multiple tree structures, each of said multiple tree structures being directed to a set of users with similar behavioral patterns or personas (L1 Par 21 discloses a ML technique that uses a decision tree adapted for classifying QoE into discrete categories (e.g. multiple tree structures)).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, to modify the aforementioned method of managing wireless network resources to include organizing context parameters according to type into a tree structure as taught by L1.  The suggestion/motivation to do so would have been to organize the tree such that an ML model traversing the tree will parse related parameters according to the tree structure. Organizing the tree according to relatedness of parameters makes traversal more efficient. Therefore, it would have been obvious to combine U1, S1 and L1 to obtain the invention, as specified in the instant claim.

Claim(s) 16 is rejected under 35 U.S.C. 103 as being unpatentable over U1 in view of S1 and further in view of Crump (US 9819610 B1), hereafter C1.
Regarding Claim 16, U1 and S1 disclose the limitations of Claim 13.
U1 and S1 do not disclose the below limitation:	wherein said user satisfaction values are obtained by capturing and sensing actual user satisfaction levels using sensors including microphones and cameras.
In the same field of endeavor of QoS determination and network resource allocation, C1 does disclose the below limitation:	wherein said user satisfaction values are obtained by capturing and sensing actual user satisfaction levels using sensors including microphones and cameras (C1 Col 12 lines 34-48 discloses dynamically changing QoS based on metrics obtained by, for example, cameras and/or microphones of user devices).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, to modify the aforementioned method of managing wireless network resources to include receiving data from microphones and cameras for the purpose of determining user satisfaction as taught by C1.  The suggestion/motivation to do so would have been to receive data from users without needing to rely on surveys or other forms of user-supplied data. Therefore, it would have been obvious to combine U1, S1 and C1 to obtain the invention, as specified in the instant claim.

Claim(s) 17 is rejected under 35 U.S.C. 103 as being unpatentable over U1 in view of S1 and further in view of Alzate Perez (US 20180349514 A1), hereafter A1.
Regarding Claim 17, U1 and S1 disclose the limitations of Claim 1.
U1 and S1 do not disclose the below limitation:	where user feedback is used to validate the predicted satisfaction level, error data being fed to the predictive model for relearning.
In the same field of endeavor of predictive modeling, A1 does disclose the below limitation:	where user feedback is used to validate the predicted satisfaction level, error data being fed to the predictive model for relearning (A1 Par 115 discloses collecting user feedback to validate accuracy of the recommended one or more extracted predictive models methods).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, to modify the aforementioned method of managing wireless network resources to include validating accuracy of predictive model based on user feedback as taught by A1.  The suggestion/motivation to do so would have been to validate predictive models based on real world results. Validating ML models using real world data is common in the art. Therefore, it would have been obvious to combine U1, S1 and A1 to obtain the invention, as specified in the instant claim.


Allowable Subject Matter

Claims 7-8 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  a thorough and complete search has been conducted and no prior art has been found that solely, or in any reasonable combination, reads on the instant claims.	In particular, the language of dependent Claim 7, namely “determining a QoS level by solving an Evolutionary Multi-Objective Optimization (EMOO) problem”, overcomes prior art of record by including a step not present in the prior art. Examiner did not find any reference that teaches using an EMOO problem to determine a Quality of Service level in a wireless network, as claimed herein. For this reason, Claim 7 is novel over the prior art.
	Claim 7 would be in condition for allowance if rewritten in independent form to include all limitations of the intervening claims for the reason discussed above. Claim 8 depends on Claim 7, and thus inherits the novelty. Claim 8 would be allowable if either Claim 7 is rewritten as independent and Claim 8 maintains its dependence, or alternatively if Claim 8 is rewritten in independent form to include all limitations of the intervening claims.
	

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHAWN D MILLER whose telephone number is (571)272-8599. The examiner can normally be reached M-TR 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles C Jiang can be reached on (571) 270-7191. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SHAWN D MILLER/Examiner, Art Unit 2412                                                                                                                                                                                                        

/JAMAL JAVAID/Primary Examiner, Art Unit 2412